Citation Nr: 1729851	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-09 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015, the Board remanded the claim of entitlement to a rating in excess of 10 percent for left knee instability.

It is noted that the issues before the Board in May 2015 also included entitlement to service connection for radiculopathy and posttraumatic stress disorder (PTSD), as well as the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  In its May 2015 decision, the Board denied service connection for radiculopathy and remanded the issues of entitlement to PTSD and TDIU.  

While the matter was in remand status, in a March 2017 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent rating, effective May 13, 2013.  The RO also granted TDIU, effective May 13, 2013.  

The grant of service connection for PTSD constitutes a full award of the benefit sought on appeal with respect to that claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Similarly, the Veteran has not submitted a notice of disagreement with the effective date assigned by the RO for the award of TDIU.  The record does not show, nor does the Veteran contend, that she is unemployable solely as a result of her service-connected left knee instability.  Thus, the sole remaining issue on appeal is entitlement to a rating in excess of 10 percent for left knee instability.


FINDING OF FACT

The Veteran's left knee instability is no more than slight, with no indication of recurrent subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has concluded, however, that while there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee instability, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left knee instability varied to such an extent that a rating greater or less than 10 percent assigned herein would be warranted.  

The Veteran's left knee instability is rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee due to recurrent subluxation or lateral instability.  Under those criteria, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

The Veteran underwent a VA examination in March 2010.  The Veteran endorsed left knee symptoms including instability, giving way, pain, stiffness, and weakness.  She denied locking, dislocation or subluxation.  The Veteran reported that she wore a knee brace when away from her home.  On examination, there was no instability or patellar abnormality.  Lachman's and McMurray's tests were normal.  

The Veteran again underwent a VA examination in December 2012.  Joint stability testing was performed and the anterior instability (Lachman's test) result in the left knee was 1+ or 0 to 5 millimeters.  The posterior instability and medial-lateral instability test results were normal.  There was no patellar subluxation or dislocation.

August 2016 Jacksonville VA clinic medical treatment records show that the Veteran was fit for orthotics because of her left knee pain and instability.  The orthotics lab noted that the device would provide stability and reduce pain.

Pursuant to the Board's May 2015 Remand directives, the Veteran underwent another VA examination in December 2016.  The Veteran reported instability during physical activity such as going out, running, or going up inclines.  She indicated that she wore a knee brace and used a cane for left knee pain and instability.  The Veteran reported a history of moderate instability, but denied prior recurrent subluxation.  On examination, joint stability testing found that there was no joint instability in the left knee.  Specifically, the examiner noted that the test results for anterior instability (Lachman test), posterior instability, medial instability, and lateral instability were normal.  The examiner noted that the Veteran's left knee instability diagnosis should be corrected to show left medial meniscus tear, and left anterior cruciate ligament tear based on the Veteran's history and previous surgical intervention.  The examiner also stated that the left knee instability is a symptom of the aforementioned diagnosis and does not warrant a separate diagnosis.  

The Board notes that the Veteran is separately service connected for a patellofemoral syndrome in the left knee with partial ACL tear, status post-left knee medial meniscectomy.  This disability is rated at 10 percent, and the rating for that service connected disability is not before the Board.  The left knee instability is separately rated because it is a symptom that is not encompassed by the DC assigned to the patellofemoral syndrome in the left knee with partial ACL tear, status post-left knee medial meniscectomy disability.

The criteria for a disability rating in excess of 10 percent under DC 5257 are described above as "moderate" or "severe" recurrent subluxation or lateral instability.  The Board has considered the Veteran's statements to the effect that she experiences significant pain and instability in her left knee for which she wears a knee brace and uses a cane.  The Veteran's left knee pain has been contemplated in assigning the separate 10 percent rating for her left patellofemoral syndrome and, thus, may not be considered as part of the disability at issue here.  Rather, the rating criteria provide that in order to warrant a rating in excess of 10 percent, the disability must be manifested by moderate or severe recurrent subluxation or lateral instability.  As set forth above, the clinical evidence associated with the record shows that objective testing of the Veteran's left knee joint showed that it was no more than mildly unstable, with no indication of moderate or severe instability.  

Therefore, weighing the evidence, the Board finds that the Veteran's left knee instability does not more nearly reflect moderate or severe impairment due to subluxation or lateral instability, as required for a higher schedular evaluation under DC 5257.  The Board has considered the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, but notes that because the applicable diagnostic code, DC 5257 (subluxation or lateral instability), is not predicated on limitation motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are not applicable in this context.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A rating for left knee instability in excess of 10 percent is denied.





____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


